IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SANDESTIN INVESTMENTS,                 NOT FINAL UNTIL TIME EXPIRES TO
LLC, a Florida limited liability       FILE MOTION FOR REHEARING AND
company,                               DISPOSITION THEREOF IF FILED

      Appellant,                       CASE NO. 1D15-2076

v.

WALTON COUNTY, a political
subdivision of the State of Florida,

     Appellee.
_____________________________/

Opinion filed June 14, 2016.

An appeal from the Circuit Court for Walton County.
David W. Green, Judge.

John S. Mills and Andrew D. Manko of The Mills Firm, P.A., Tallahassee; Darrin
J. Quam of Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., Tampa;
Dana C. Matthews and John M. Stratton of Matthews & Jones, LLP, Destin, for
Appellant.

Mark D. Davis and Sidney N. Noyes of the Office of the County Attorney,
DeFuniak Springs, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WETHERELL and WINSOR, JJ., CONCUR.